Title: To Alexander Hamilton from William C. Bentley, 5 September 1799
From: Bentley, William C.
To: Hamilton, Alexander


          
            Sir
            Richmond 5th. September  1799
          
          Colo. Parkers complaint to you of my having fixed a recruiting Station within his circle, is a circumstance so unexpected, that I cannot help expressing concern on the occasion: I regret very much his disposition to swell into importance, a circumstance quite trivial in its nature; such conduct is only calculated to disturb the harmony of the military,  which ought, if possible, to be preserved at the hazzard of accidental occurrances, less venial than this one. My wish to do away any blame that may be imputed to me from Colo Parker’s representation of my conduct,  compells me to go more fully into the subject, than would otherwise be necessary. Unfortunately for me two thirds of the officers of my Regiment were  residents in Colo Parker’s Circle. When I called them together to organize the regiment and allot them to the recruiting stations they  expressed their regret at not being able to recruit in their own neighbourhood some of them had engaged recruits without   knowing the restriction they would be laid under, and wished my permission to take them to their station; to this I would not consent without first obtaining Colo Parker’s permission. I wrote immediately to Colo Parker on the subject and he granted permission to the officers to take with them out of his Circle, such of their neighbours as chose to go with them shortly afterwards. Capt. Caldwell who lives in wheeling on the Ohio the north western frontier of Colo. Parkers Circle as he passed through Winchester to see me, met with Colo. Parker, and expressed a desire to recruit in his neighbourhood; Colo Parker granted him permission and wrote to me on the subject; finding the station a much more eligible one than that allotted to him I accepted the offer, and established Capt. Caldwell at Wheeling;  Lieut. Bennet was at this time at Shepperds Town, Berkley County, settling his business in order to join his station; hearing of the permission granted to Capt: Caldwell, wrote to me for permission  for him to recruit at Shepperds Town,  stating too that no inconvenience would thereby result to Colo. Parker; I readily consented, from a firm  pursuasion that it was as with Capt. Caldwell, by common consent: This drew from Colo. Parker a letter written with irritability; I hastened immediately to recall the officer, and to explain myself to Colo. Parker; I   received his answer this day apparently satisfied with the explanations. Had Colo. Parker waited to hear from me before he made his complaint I am pursuaded he would have abandoned the idea. Although I have much at heart the interest of the cause I am engaged in, I shall never willfully depart from any regulation which may be laid down for my guide—
          Accept my assurances of the most perfect Consideration.
          
            W. Bentley
          
        